            Case 1:19-cv-02509-EGS Document 1 Filed 08/20/19 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT FOR
                                THE DISTRICT OF COLUMBIA

ERICK JOSE BARRERA ESPANA
12907 Crookston Lane, Apt. 41
Rockville, MD 20851

               Plaintiff,                                    Civil Case No.: 19-2509
       v.

BLACK SALT FISH, LLC d/b/a BLACKSALT
4883 MacArthur Blvd N.W.
Washington D.C. 20007

Serve: CT Corporation System
       1015 15th Street N.W.
       Washington D.C. 20005
and

JEFF BLACK
7752 Woodmont Avenue, Suite 201
Bethesda, MD 20814

               Defendants.


                                          COMPLAINT

       Plaintiff, Erick Jose Barrera Espana, hereby brings suit against his former employers Black

Salt Fish, LLC d/b/a Blacksalt (“BSF”) and Jeff Black (“Jeff Black”) (collectively “Defendants”)

for violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. (“the FLSA”), the District

of Columbia Minimum Wage Revision Act, D.C. Code § 32-1001 et. seq. (“DCMWRA”), and the

District of Columbia Payment and Collection of Wages Law, D.C. Code §§ 32-1301 et seq.

(“DCPCWL”). Plaintiff alleges as follows:
             Case 1:19-cv-02509-EGS Document 1 Filed 08/20/19 Page 2 of 8



                                               PARTIES

         1.     Plaintiff is an adult resident of Montgomery County, Maryland who was employed

by Defendants as a pastry cook from on or about January 25, 2019, to on or about May 12, 2019.

Plaintiff was at all times an employee of BSF and Jeff Black under the economic reality test.

        2.      BSF is a limited liability company organized under the laws of the District of

Columbia. BSF owns and operates the Blacksalt Fish Market Restaurant where Plaintiff worked.

The restaurant is located at 4883 MacArthur Blvd., N.W., Washington D.C. 20007. BSF was an

“employer” of the Plaintiff within the meaning of the FLSA, the DCPCWL, the DCMWRA and

the economic reality test because BSF, through its owners, agents and employees, hired the

Plaintiff, set his rate of pay, paid him his wages, supervised him, directed him in the performance

of his work, maintained his employment records, had the authority to hire and fire him and

ultimately terminated him. BSF also meets the definition of an “Enterprise Engaged in Commerce”

under the FLSA, 29 U.S.C. § 203(s)(1)(A)(i), as it, either alone or collectively, has: (1) employees

engaged in commerce or the production of goods for commerce or employees handling, selling, or

otherwise working on goods or materials that have been moved in or produced for commerce; and

(2) a gross volume of sales made or business done of not less than $500,000.00 (exclusive of excise

taxes at the retail level that are separately stated).

        3.      At all relevant times, Jeff Black was an “employer” of the Plaintiff within the

meaning of the FLSA, the DCPCWL, the DCMWRA and the economic reality test because: (1)

he is an owner, officer, director and/or member of BSF; (2) he had functional and operational

control over the terms and conditions of Plaintiff’s employment, including compensation and pay

practices; (3) he controls the corporate funds or accounts from which Plaintiff and other employees




                                                    2
            Case 1:19-cv-02509-EGS Document 1 Filed 08/20/19 Page 3 of 8



are paid; (4) he was involved in establishing and controlling the rate of Plaintiff’s pay; (5) he was

responsible for paying Plaintiff his wages; and (6) he had the ability to hire and fire the Plaintiff.

                                          JURISDICTION

       4.      Plaintiff is asserting causes of action against Defendants under the DCPCWL and

the DCMWRA. Plaintiff is entitled to the protections under the DCPCWL and the DCMWRA

because, during his employment with Defendants, Plaintiff spent all of his working time in the

District of Columbia. See D.C. Code § 32-1003(b)(1) (“A person shall be employed in the District

of Columbia when [t]he person regularly spends more than 50% of their working time in the

District of Columbia”).

       5.      The jurisdiction of this Court is based upon 28 U.S.C. § 1331 and 29 U.S.C. § 217.

The Court has subject matter jurisdiction under § 1331 because Plaintiff’s claims involve federal

questions and the Court has pendant jurisdiction over the Plaintiff’s District of Columbia claims

under 28 U.S.C. § 1367.

       6.      This Court has in personam jurisdiction over Defendants because they conduct

business in the District of Columbia, and Defendant BSF is registered as a domestic limited

liability company in the District of Columbia. Also, all of the events giving rise to Plaintiff’s claims

occurred in the District of Columbia.

                                    STATEMENT OF FACTS

       7.      On or about January 25, 2019, Defendants hired Plaintiff to the position of pastry

cook. Defendants’ head chef “G.J.” promised to pay Plaintiff at the rate of $14.00 per hour for

straight time hours and $21.00 per hour for overtime hours. Defendants paid Plaintiff weekly,

based on a one-week pay period running from Monday through Sunday.




                                                   3
             Case 1:19-cv-02509-EGS Document 1 Filed 08/20/19 Page 4 of 8



        8.      Plaintiff was required to and did keep track of his time using Defendants’

computerized timekeeping system. Defendants assigned Plaintiff a unique numerical code which

he used to clock-in and clock-out when he started and stopped work each day.

        9.      For the pay period beginning Monday, May 6 and ending on Sunday, May 12, 2019,

Plaintiff worked a total of 52 hours, which included 12 hours of overtime. Specifically, during that

work week, he worked a regular shift on Monday, Thursday, Friday, Saturday and a double a shift

on Sunday, which was a total of 52 hours. However, Defendants paid Plaintiff nothing at all for

any of the 52 hours of work during the May 6 to May 12, 2019 pay period. Including the overtime

premium due for overtime hours, Plaintiff is owed $812.00 for the work he performed that work

week.

        10.     On Sunday, May 12, 2019, at the end of his shift, Defendants’ head chef and

manager (“G.J.”) terminated Plaintiff. Under the DCPCWL, Plaintiff was entitled to receive his

final paycheck the next business day, May 13, 2019. D.C. Code § 32-1303 (1) and (2). However,

Defendants failed to pay Plaintiff then or at any other time.

        11.     When Plaintiff still had not received his check on Monday, May 29, 2019, Plaintiff

texted G.J. Even though Defendants already had Plaintiff’s home address in their files, Plaintiff

put his address in the text and asked (in the text) when his final check would be mailed to the

address specified in the text. G.J., who was a manager, responded with a profanity laced return text

message, which informed Plaintiff that Defendants would not pay him.

        12.     Fifty-Nine working days have passed since Plaintiff wrote the text on May 29, 2019

asking to be paid and 70 working days have passed since Plaintiff’s unpaid wages were due in full

and Defendants have still not paid them. Therefore, Defendants are liable to Plaintiff for his back




                                                 4
           Case 1:19-cv-02509-EGS Document 1 Filed 08/20/19 Page 5 of 8



wages ($812.00) plus an amount equal to three times the back wages ($2,436.00) as liquidated

damages (a total of $3,248.00). See D.C. Code § 1303 (4).

                                             COUNT I
                                     (VIOLATIONS OF THE FLSA)

         13.     Plaintiff re-alleges and incorporates the allegations contained in the paragraphs

above.

         14.     Defendants violated the FLSA by knowingly failing to pay Plaintiff anything at all

for the 12 overtime hours ($21.00 per hour) he worked from May 6 to May 12, 2019, which is

$252.00.

         15.     Defendants’ actions were willful as defined by the FLSA and were not undertaken

in good faith.

         16.     Therefore, Defendants are liable to Plaintiff under 29 U.S.C. § 216(b) of the FLSA,

for his unpaid overtime compensation, plus an additional equal amount as liquidated damages, and

court costs, and reasonable attorneys’ fees and expenses.

         17.     The precise amount owed to the Plaintiff by Defendants for unpaid overtime under

the FLSA is $504.00, which includes liquidated damages.

                                       COUNT II
                              (VIOLATIONS OF THE DCMWRA)

         18.     Plaintiff re-alleges and incorporates the allegations contained in the paragraphs

above.

         19.     At all times relevant to the Complaint, Plaintiff was an “employee” of Defendants

within the meaning of D.C. Code § 32-1002 (2).

         20.     At all times relevant to the Complaint, Defendants were “employers” of Plaintiff

within the meaning of D.C. Code § 32-1002 (3).



                                                  5
            Case 1:19-cv-02509-EGS Document 1 Filed 08/20/19 Page 6 of 8



          21.   Defendants violated the DCMWRA by knowingly failing to pay Plaintiff anything

at all for the 12 overtime hours (at $21.00 per hour) he worked from May 6 to May 12, 2019, which

is $252.00.

          22.   As a result of the violations by the Defendants, they are liable to Plaintiff for unpaid

overtime wages (at $21.00 per hour), liquidated damages equal to three times the unpaid overtime

wages and reasonable attorneys’ fees and costs incurred in this action, including attorneys’ fees at

the Adjusted Laffey Matrix rate, the Legal Services Index Rate and/or the rates set forth in Salazar

ex rel. v. District of Columbia, 809 F.3d 58 (D.C. Cir. 2015), as required by D.C. Code § 32-1308

(b)(1).

          23.   The precise amount owed to the Plaintiff by Defendants for the unpaid overtime

under the DCMWRA is: $252.00 plus an amount equal to three times that as liquidated damages

($756.00), which is a total of $1,008.00.

          24.   As a result of the violations of the Defendants, they are also liable for Plaintiff’s

reasonable attorneys’ fees and costs incurred in this action, including attorneys’ fees at the Legal

Services Index Rate (“LSI”) and/or the rates set forth in Salazar ex rel. v. District of Columbia,

809 F.3d 58 (D.C. Cir. 2015) and DL v. District of Columbia, 924 F.3d 585, 592-95 (D.C. Cir.

2019), as required by D.C. Code § 32-1308 (b)(1).

                                        COUNT III
                               (VIOLATIONS OF THE DCPCWL)

          25.   Plaintiff re-alleges and incorporates the allegations contained in the paragraphs

above.

          26.   At all relevant times, Defendants were Plaintiff’s “employers” within the meaning

of the DCPCWL.



                                                   6
           Case 1:19-cv-02509-EGS Document 1 Filed 08/20/19 Page 7 of 8



       27.      At all relevant times, Plaintiff was employed in the District of Columbia by

Defendants within the meaning of the DCPCWL.

       28.      Defendants violated the DCPCWL by failing to pay Plaintiff for 52 hours of time

he spent working during the work week of May 6 through May 12, 2019. This time has a value of

$812.00.

       29.      Plaintiff was entitled to receive these wages on his final paycheck which was due

on May 13, 2019, the next business day after he was terminated. See D.C. Code §32-1303 (1) and

(2). Plaintiff notified Defendants on May 29, 2019 that he had not received his pay check for the

aforementioned week by text and Defendants failed and refused to tender payment.

       30.      Fifty-Nine working days have passed since May 29, 2019, when Plaintiff asked

Defendants to pay his wages and 70 working days have passed since Plaintiff’s wages were due

an owing. Therefore, Defendants are liable for the back wages ($812.00) plus liquidated damages

equal to three times the amount of unpaid wages ($2,436.00). See D.C. Code §32-1303 (4)

(liquidated damages accrue at 10% per working day following the day payment is due). The total

amount owed to Plaintiff by Defendants for back pay and liquidated damages under the DCPCWL

is $3,248.00.

       31.      As a result of the violations of the Defendants, they are also liable for Plaintiff’s

reasonable attorneys’ fees and costs incurred in this action, including attorneys’ fees at the Legal

Services Index Rate (“LSI”) and/or the rates set forth in Salazar ex rel. v. District of Columbia,

809 F.3d 58 (D.C. Cir. 2015) and DL v. District of Columbia, 924 F.3d 585, 592-95 (D.C. Cir.

2019), as required by D.C. Code § 32-1308 (b)(1).




                                                  7
            Case 1:19-cv-02509-EGS Document 1 Filed 08/20/19 Page 8 of 8



                                     RELIEF REQUESTED

       Plaintiff requests that this Court enter the following relief

       a.      Pursuant to the FLSA, enter judgment against BSF and Jeff Black, jointly and

severally, and in favor of Plaintiff in the amount of $252.00 plus an additional amount equivalent

to the wages (another $252.00), a total of $504.00;

       b.      Pursuant to the DCMWRA, enter judgment against BSF and Jeff Black, jointly and

severally, and in favor of Plaintiff in the amount of $252.00 plus an additional amount equivalent

to three times the unpaid wages (another $756.00), a total of $1,008.00;

       c.      Pursuant to the DCPCWL, enter judgment against BSF and Jeff Black, jointly and

severally, and if favor of Plaintiff in the amount of $812.00 plus an amount equal to three times

the amount of wages owed ($2,436.00) as liquidated damages, a total of $3,248.00; and

       32.     award Plaintiff reasonable attorneys’ fees and costs incurred in this action,

including fees at the Legal Services Index Rate (“LSI”) and/or the rates set forth in Salazar ex rel.

v. District of Columbia, 809 F.3d 58 (D.C. Cir. 2015) and DL v. District of Columbia, 924 F.3d

585, 592-95 (D.C. Cir. 2019), as required by D.C. Code § 32-1308 (b)(1).

                                               Respectfully submitted,


                                               /s/Omar Vincent Melehy
                                               Omar Vincent Melehy
                                               DC Bar No.: 415849
                                               MELEHY & ASSOCIATES LLC
                                               8403 Colesville Road Suite 610
                                               Silver Spring, Maryland 20910
                                               ovmelehy@melehylaw.com
                                               Phone: (301) 587-6364
                                               Fax: (301) 587-6308
                                                Attorney for Plaintiff




                                                  8
